UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) X Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number0-10541 COMTEX NEWS NETWORK, INC. (Exact name of registrant as specified in its charter) Delaware 13-3055012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 625 North Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of principal executive office) Registrant's telephone number, including area code: (703) 820-2000 Check whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesNo X As of November 9, 2007, 15,294,200 shares of the Common Stock of the registrant, par value $0.01 per share, were outstanding. Transitional small business disclosure format (check one):YesNo X COMTEX NEWS NETWORK, INC. TABLE OF CONTENTS Part I Financial Information: Page No. Item 1. Condensed Financial Statements Condensed Balance Sheets as of September 30, 2007 (unaudited) and June 30, 2007 2 Condensed Statements of Income for the Three Months Ended September 30, 2007 and 2006 (unaudited) 3 Condensed Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis or Plan of Operation 6 Item 3. Controls and Procedures 10 Part II Other Information: Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 1 Part ICondensed Financial Information Item 1.Condensed Financial Statements Comtex News Network, Inc. Condensed Balance Sheets September 30, June 30, 2007 2007 ASSETS (Unaudited) CURRENT ASSETS Cash $ 1,102,030 $ 581,131 Marketable Securities - 523,303 Accounts Receivable, Net of Allowance of $115,396 1,054,824 938,080 Prepaid Expenses 16,765 15,826 TOTAL CURRENT ASSETS 2,173,619 2,058,340 PROPERTY AND EQUIPMENT, NET 157,315 178,758 DEPOSITS AND OTHER ASSETS 43,253 43,253 TOTAL ASSETS $ 2,374,187 $ 2,280,351 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable and Other Accrued Expenses $ 768,253 $ 913,850 Accrued Payroll Expense 226,916 197,899 Broker Margin Account - 30,163 Deferred Revenue 23,629 28,805 TOTAL LIABILITIES 1,018,798 1,170,717 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, $0.01 Par Value - 25,000,000 Shares Authorized; 15,294,200 Shares issued and outstanding 152,942 152,942 Additional Paid-In Capital 13,566,637 13,563,340 Accumulated Deficit (12,364,190 ) (12,606,648 ) Total Stockholders' Equity 1,355,389 1,109,634 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,374,187 $ 2,280,351 The accompanying “Notes to Condensed Financial Statements” are an integral part of these financial statements 2 Comtex News Network, Inc Condensed Statements of Income (Unaudited) Three months ended September 30, 2007 2006 Revenues $ 1,855,521 $ 1,750,975 Cost of Revenues (including depreciation and amortization expense of $6,364 and $13,880, respectively) 711,960 762,288 Gross Profit 1,143,561 988,687 Operating Expenses: Technical Operations and Support (inclusive of stock-based compensation of $1,182 and $1,851, for the three months ended September 30, 2007 and 2006, respectively) 329,946 286,675 Sales and Marketing (inclusive of stock-based compensation of $1,684 and $2,327, for the three months ended September 30, 2007 and 2006, respectively) 121,135 178,057 General and Administrative (inclusive of stock-based compensation of $431 and $7,770, for the three months ended September 30, 2007 and 2006, respectively) 370,026 438,202 Depreciation and Amortization 15,115 21,157 Total Operating Expenses 836,222 924,091 Operating Income 307,339 64,596 Other (Expense) Income, net Interest Expense (2,321 ) (21,656 ) Interest Income 6,960 4,916 Realized and Unrealized Loss on Marketable Securities (65,157 ) - Other Income - 18,896 Other (Expense) Income, net (60,518 ) 2,156 Income Before Provision for Income Taxes 246,821 66,752 Provision for Income Taxes 4,363 5,259 Net Income $ 242,458 $ 61,493 Basic Earnings Per Common Share $ 0.02 $ 0.00 Weighted Average Number of Common Shares 15,294,200 13,700,334 Diluted Earnings Per Common Share $ 0.02 $ 0.00 Weighted Average Number of Shares Assuming Dilution 15,462,061 14,862,450 The accompanying “Notes to Condensed Financial Statements” are an integral part of these financial statements 3 Comtex News Network, Inc. Condensed Statements of Cash Flows (Unaudited) Three Months Ended September 30, 2007 2006 Cash Flows from Operating Activities: Net Income $ 242,458 $ 61,493 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and Amortization 21,478 35,037 Realized and Unrealized Loss on Marketable Securities 65,157 Stock Based Compensation 3,297 11,948 Changes in Assets and Liabilities: Accounts Receivable (116,744 ) (1,335 ) Prepaid Expenses (939 ) (8,285 ) Deposits & Other Assets (33,526 ) Accounts Payable and Other Accrued Expenses (145,597 ) (164,952 ) Accrued Payroll Expense 29,017 (25,563 ) Deferred Revenue (5,176 ) 954 Deferred Rent (1,726 ) Net Cash Provided by (Used in) Operating Activities 92,951 (125,955 ) Cash Flows from Investing Activities: Purchase of Marketable Securities (1,258,181 ) Proceeds from the Sale of Marketable Securities 1,716,327 Purchases of Property and Equipment (35 ) (25,504 ) Net Cash Provided by (Used in) Investing Activities 458,111 (25,504 ) Cash Flows from Financing Activities: Repayments of Capital Lease Obligations (4,823 ) Repayment of Broker Margin Account (30,163 ) Proceeds from Exercise of Stock Options 520 Net Cash Used in Financing Activities (30,163 ) (4,303 ) Net Increase (Decrease) in Cash 520,899 (155,762 ) Cash at Beginning of Period 581,131 1,881,739 Cash at End of Period $ 1,102,030 $ 1,725,977 Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ 4,363 $ 2,359 Cash paid for interest $ 2,321 $ 21,656 The accompanying “Notes to Condensed Financial Statements” are an integral part of these financial statements 4 COMTEX NEWS NETWORK, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2007 1.Basis of Presentation The accompanying condensed interim financial statements of Comtex News Network, Inc. (the “Company” or “Comtex”) are unaudited, but in the opinion of management reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of results for such periods.The results of operations for any interim period are not necessarily indicative of results for the full year.The balance sheet at June 30, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007 (“2007 Form 10-KSB”), filed with the Securities and Exchange Commission on September 24, 2007. Earnings per common share is presented in accordance with the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 128, "Earnings Per Share" ("EPS"). Basic EPS excludes dilution for potentially dilutive securities and is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period.
